705 S.E.2d 374 (2010)
POPE
v.
JOHNS MANVILLE.
No. 59P10-2.
Supreme Court of North Carolina.
December 15, 2010.
M. Duane Jones, Charlotte, for Johns Manville and Travelers.
Michael B. Pross, Salisbury, for Pope, Horace K. (Jr.).
Jeri L. Whitfield, Greensboro, for North Carolina Association of Defense Attorneys.
Elizabeth Brooks Scherer, Raleigh, for North Carolina Association of Defense Attorneys.
R. James Lore, for Pope, Horace K. (Jr.).
The following order has been entered on the motion filed on the 11th of October 2010 by Defendants for Temporary Stay:
"Motion Dissolved by order of the Court in conference this the 15th of December 2010."